         Case 3:19-cv-00061-JTK Document 18 Filed 04/24/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION


DAVID CLAPP                                                                 PLAINTIFF


V.                         CASE NO. 3:19-cv-00061-JTK


ANDREW SAUL, Commissioner                                                 DEFENDANT
Social Security Administration

                              AMENDED JUDGMENT
      Pursuant to the Memorandum and Order entered in this case on February 19, 2020,

as well as, the Court’s Order dated April 24, 2020, it is CONSIDERED, ORDERED and

ADJUDGED that judgment be entered for the Plaintiff, and the case be reversed and

remanded to the Defendant for further administrative action pursuant to sentence four (4)

of §405(g) of the Social Security Act, 42 U.S.C. §405(g). Melkonyan v. Sullivan, 501 U.S.

89 (1991).

      SO ADJUDGED this 24th day of April, 2020.



                                            ______________________________________
                                            UNITED STATES MAGISTRATE JUDGE
